FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially all” in claims 1, 7, and 13 is a relative term which renders the claim indefinite. The term “substantially all” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “substantially all” does not apprise one of ordinary skill of what portion or percentage of the processes must be within their respective thresholds for identification of an optimal network architecture within the bounds of the claim. One of ordinary skill could have different understandings of what meets the definition of substantially all (e.g. a bare majority, all but one, etc.) and the specification gives no definition of the term, nor does it provide examples that would allow one of ordinary skill in the art to ascertain a meaning for the term. The dependent claims do not cure this deficiency. Appropriate correction is required
Claim 5 recites the term “an updated non-functional requirement score” in line 4. Claim 5 depends from claim 1. Claim 1 does not recite a non-functional requirement score. Claim 2 does recite this term. The intended dependency of claim 5 is thus rendered unclear. Claim 6 inherits this deficiency and is likewise rejected.
Claim 11 recites the term “an updated non-functional requirement score” in line 5. Claim 11 depends from claim 7. Claim 7 does not recite a non-functional requirement score. Claim 8 does recite this term. The intended dependency of claim 11 is thus rendered unclear. Claim 12 inherits this deficiency and is likewise rejected.
Claim 18 recites the term “an updated non-functional requirement score” in line 5. Claim 18 depends from claim 13. Claim 13 does not recite a non-functional requirement score. Claim 14 does recite this term. The intended dependency of claim 18 is thus rendered unclear. Claims 19 and 20 inherit this deficiency and are likewise rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2,  8, and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 2, 8, and 14 recite generating a non-functional requirement score and including the generated score in the pre-breakage snapshot.  As is clear from specification paragraphs 82 and 83, a robustness score, as is recited in the independent claims, is a type of non-functional requirement score. Thus, the base claims 1, 7, and 13 already recite generating a non-functional requirement score and including it in the pre-breakage snapshot. Claims 2, 8, and 14 therefore fail to further limit the claimed invention. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 7, 9, 10, 13, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 10275331. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8, and 15 of the ‘331 patent contain all teachings of the instant claims and therefore anticipate the instant claims.
Claims 1, 3, 4, 7, 9, 10, 13, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 9 and 15 of U.S. Patent No. 10936458. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2, 9, and 15 of the ‘458 patent contain all teachings of the instant claims and therefore anticipate the instant claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘165 to Qiu discloses comparing network simulations to real performance to detect fault presence, injecting various faults into the simulation to determine a root cause, and performing what-if testing of correction candidates to determine the optimal correction.
‘818 to Niestemski et al. discloses collecting real network traffic statistics, assigning penalty scores to storage elements, selecting a proposed reconfiguration based on aggregated penalty scores, simulating the selected reconfiguration and implementing a reconfiguration based on simulation results.
‘638 to Ahuja et al. discloses using simulation to generate a network plan that will satisfy flow requirements for various communications flows for service class failure scenarios of a network model
‘248 to Gudka et al. is a related application from the same assignee.
‘930 to Gudka et al. is a patent from a parent application.
‘528 to Gudka et al. is a patent from a parent application.
This is a continuation of applicant's earlier Application No. 16931618.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646. The examiner can normally be reached M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC DUNCAN/Primary Examiner, Art Unit 2113